NUMBER 13-22-00230-CR

                              COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI – EDINBURG


RAUL LOPEZ,                                                                     Appellant,

                                             v.

THE STATE OF TEXAS,                                                              Appellee.


                     On appeal from the 93th District Court
                          of Hidalgo County, Texas.


                           ORDER OF ABATEMENT

  Before Chief Justice Contreras and Justices Longoria and Tijerina
                         Order Per Curiam

       Appellant, Raul Lopez, filed a notice of appeal with this Court attempting to appeal

the trial court’s final judgments in cause number CR-1762-18-B. The trial court clerk is

required to provide a copy of the certification of the defendant’s right of appeal to this

Court. TEX. R. APP. P. 25.2(e). On June 27, 2022, the Clerk of the Court sent a request

for the status of the certificate to the trial court and trial court clerk. Upon review of the
supplemental clerk’s record filed on July 7, 2022, the district clerk has not received a copy

of the certification of defendant’s right of appeal.

       Accordingly, this matter is abated and remanded to the trial court. On remand, if a

trial court certification has been entered, the trial court shall cause the certificate to be

filed in a supplemental clerk’s record within five days of this order. However, if a trial court

certification has not been signed and entered, the trial court shall immediately issue notice

of a hearing and accordingly conduct a hearing addressing the foregoing matter. We

further direct that, after conducting the hearing, the trial court certify whether appellant

has the right of appeal and shall cause such certification to be filed with the clerk of the

court within thirty days of this order. Should the trial court require more time to comply

with the directions of this Court, it shall request an extension prior to the expiration of this

deadline.

                                                                         PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed on the
13th day of July, 2022.




                                               2